Citation Nr: 1601325	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-47 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure to include Agent Orange. 

2. Entitlement to service connection for ischemic heart disease, as due to herbicide exposure to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1969 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). In a May 2009 decision, the RO denied the Veteran's claim of service connection for diabetes mellitus. Subsequently, in a later decision in April 2013, the RO also denied the Veteran's claim of service connection for isthmic heart disease. 

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of said hearing is associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include both diabetes and ischemic heart disease, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Those Veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide exposure. As mentioned above, "service in the Republic of Vietnam" for purposes of applying the herbicide presumption, the Veteran's must have served at some point on the landmass or inland waters ("brown water") of Vietnam. See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii). 

A veteran who never went ashore from the ship, on which he or she served in Vietnamese coastal waters, such as in this instance, is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii). See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board has reviewed all service treatment records and personnel records on file. Upon review, the Board finds that the Veteran, during his active duty service in the United States Navy, served aboard the USS Paul (DE-1080), which was in the waters of the Republic of Vietnam from November 22, 1972 to November 30, 1972, and from January 15, 1973 to February 6, 1973. The Veteran's service personnel records confirm that the Veteran served aboard this ship during that time, to include combat missions. 

Requests and inquiries to appropriate record depositories, however, revealed no evidence that could show that the Veteran's ship, the USS Paul, ever operated in "brown water" as defined by the VA, or that the Veteran ever set foot onto the land mass of the Republic of Vietnam. The Veteran has also not contend that he stepped foot onto the landmass of Vietnam. While the Veteran does contend that during combat campaigns his ship was very close to the shore, such is not sufficient to warrant service connection on a presumptive basis under VA law. 

However, the Veteran has asserted that while he was not in waterways in which VA regulations deem "brown water" he was nonetheless exposed to Agent Orange directly as part of his combat campaigns. Specifically, he contends that he was exposed to Agent Orange through breathing in smoke and debris from the landmass they were firing on. He asserts that during combat campaigns, his ship would get so close to the shore that tides would sweep up sand and debris from the shore, and additionally smoke and dust from the shoreline would be blown onto the deck where he operated his gun. The Veteran states that these elements all contained remanence of Agent Orange that were sprayed in those area. 

Additionally, the Veteran contends that he, and his crewmates, were also exposed to Agent Orange through the filtered (desalinized) water that were used onboard the ship. He contends that the desalinization process increased the potency/danger of the sea water that contained Agent Orange runoff from the land. To this end, the Veteran has submitted medical publications regarding studies conducted by other countries regarding such theories of exposure. The Veteran asserts that the desalinized water was used to wash dishes, drink, and for bathing, exposed them to such herbicides on a daily basis while they were in the water of Vietnam. 

Finally, the Veteran claims that his ship also did campaigns in Da Nang Harbor, which is enclosed by land of three sides of the Harbor, and should be considered an inland waterway, or "brown" water, for the purpose of establishing exposure. 

As noted above, when a Veteran has not been shown to have operated in the Republic of Vietnam, to include on ships that operated in inland waterways, such presumption of exposure does not attached, and direct exposure to herbicide, or Agent Orange, must be established by the evidence of record. Here, as the Veteran does not contend, and the record does not show that either such criteria has been fulfilled by the Veteran's active military service, inquiry must be made regarding the validity of the Veteran's claims regarding direct exposure. To this end, neither the Board, nor the Veteran, to include his representative, are competent to speak to such complex scientific matters as direct exposure to Agent Orange through smoke and debris, and/or to the chemical properties/effects of desalinized seawater that has potentially been contaminated with herbicides. Such matters must be addressed by the medical/scientific professionals with the appropriate education, experience, and training, in this specific field.   

Therefore, in light of the evidence and arguments of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicides, to include Agent Orange during service on the USS Paul, as outlined by the Veteran's contentions in this Remand's body.

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

2. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's diabetes and hypertension, including as due to potential herbicide exposure, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorders are caused by/etiologically related to, or aggravated by any incident of his military service.

* Particular attention should be paid to the fact that the Veteran was only 36 years-old when he had his first heart attack.  

a. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on report or evidence obtained in accordance with the directives in this remand.

To this end, please also speak to any studies performed by other medical or scientific bodies cited by, referenced to, or provided by, the Veteran or his representatives that is evidenced on record. 
 
b. All testing deemed necessary should be performed. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




